Sedgwick, J.,
dissenting.
Ancient rules for construing statutes' were more or less arbitrary, but formerly they were pretty strictly followed by some courts. In some cases those rules resulted in giving to statutes a meaning that clearly the lawmakers never intended. In modern times the courts, at least some of them, are more careful to ascertain the real intention and meaning of legislation. If, from the purpose of the statute, that is, the defect in the law that it was proposed to remedy, in view of existing conditions that are known by everybody, and the form and language of the statute itself, the real intention and meaning of the legislature can be ascertained, that intention and meaning should control the courts.
Under the present decision, a defendant who has laid himself liable for damages under the statute construed can defeat the claim for damages and relieve himself from all liability by absconding or concealing himself until the limitation named in the statute has expired. No other statute of limitations is construed to permit this result. Did the legislature intend such a result? They reduced the limitation for ordinary actions for which there is no specific limitation provided in the general Code from four to two years, which is a longer period than is provided for various actions particularly specified. They gave the injured party a new right of action, a remedy which he did *174not have before, and we all agree that he must accept the limitation which the legislature saw fit to place upon that remedy. Did the lawmakers intend to make that remedy depend upon a contingency that might be under the control of the very party against whom the remedy is given? There is a general provision of the Code: “If, when a cause of action accrues against a person, he be out of the state, or shall have absconded or concealed himself, the period limited for the commencement of the action shall not begin to run until he come into the state, or while he is absconded or concealed.” Rev. St. 1913, sec. 7577. The act we are construing has a special limitation, which is in positive language: “Every such action shall be commenced within two years after the death of such persons” (Rev. St. 1913, sec. 1429) and will not admit of an exception or qualification. This is an established rule of construction and has been frequently applied in this state, and in fact the plaintiff concedes in his brief' that this rule applies in this case; but the majority opinion is entirely devoted to its discussion. Conceding then that such actions “must be commenced within two years, ’ ’ what shall we say as to the intention o-f the legislature as to when such action shall be deemed to be commenced. There is a general provision of the Code that “An action shall be deemed commenced, within the meaning of this chapter, as to the defendant, at the date of the summons which is served upon him.” Rev. St. 1913, sec. 7580. This is in derogation of the common law. The general rule is that an action is deemed commenced, within the meaning of the limitation statutes, when the pleadings are filed in court and summons issued, and a good faith attempt to get service is made. 1 Cyc. 747; 1 R. C. L. p. 338, sec. 20. In enacting the statute we are construing, did the legislature intend that this special statute should apply to the new act, or was the act made complete in itself as to this as *175well as the other special provisions of the Code, relying upon the common-law rule? This is the question discussed and relied upon by the plaintiff in his brief, -but ignored in the majority opinion which discusses at large, and with some repetition, the point which is conceded. The statute expressly names and fixes the period of limitation, and although so much depends upon the meaning which it was intended to give to the words, “shall be commenced,” there is no express explanation or provision upon that point in the act. The defendant properly urged this fact as indicating that it was intended that the special provision of the Code as to when an action is deemed to be commenced shall apply to this act. But this suggestion is not, as it seems to me, sufficient to determine the matter. Section 7580 expressly limits its application to the actions specified in the chapter of which it is a part, “An action shall be deemed commenced, within the meaning of this chapter,” thereby expressly limiting its application to statutes under which the limitation is not allowed to run while the defendant conceals himself and cannot be served. Since, in this act, the two years’ limitation is absolute whether service can or cannot be made, it begins to run when the action is commenced. As to when an action should be deemed commenced, a peculiar provision, not one generally recognized, expressly made applicable to a particular chapter of the Code, would not necessarily be thought to apply to a separate and distinct act which disregarded other important provisions ■ of the general Code. If the thought had occurred to the lawmakers that the courts might technically apply some ancient rules of construction and hold that one special provision of the general Code had been rejected and another retained, and so their remedy would be rendered nugatory whenever the defendant could evade service, they would have declared more definitely the intention of the statute. When we consider the defect in the law which' this *176statute was intended to remedy, the conditions then existing which are well known by all, and the statutes then existing, we must conclude from a consideration of this statute itself that the intention of the legislature was that under this statute an action is deemed commenced as the common law declares. In this case the plaintiff acted in good faith and commenced an action before the two years expired, had summons issued, and had a summons in garnishment also issued. The garnishment summons was properly served, and the garnishee appeared specially and made some objections to the form of the petition, and a new garnishment summons was issued, so that if Lord Campbell’s Act is complete in itself and an action is deemed to be commenced as at common law and without reference to the special provisions of the Code, the action was in time.
The legislature never intended that a just cause of action could be defeated, as this action is now defeated.